Judgment, Supreme Court New York County (Edward J. McLaughlin, J.), rendered January 22, 2004, convicting defendant Yakim Gomez, after a jury trial, of three counts of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, and judgment, same court and Justice, rendered January 6, 2004, convicting defendant Harvey Molina, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of seven years, unanimously affirmed.
After a joint hearing, the court properly denied both defendants’ suppression motions. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
We perceive no basis for reducing the sentence as to either defendant.
Defendant Gomez’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and *192we decline to review them in the interest of justice. We note that by choosing to represent himself at trial, Gomez assumed the risk that he might be unable to alert the trial court to relevant legal issues. Were we to review these claims, we would find no basis for reversal. Concur—Marlow, J.E, Williams, Gonzalez, Sweeny and Catterson, JJ.